Citation Nr: 0924232	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1151.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from September 1951 to August 1954.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a November 2007 Board remand.  
The matter was originally on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.   

The Board notes that the RO adjudicated the above three 
issues in its April 2005 statement of the case.  Those three 
issues are properly before the Board.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2003; two days of septic 
shock, one week of sepsis and one month of advanced renal 
failure were listed as the causes of death.  

2.  The Veteran's anoxic encephalopathy was caused by VA 
hospital care. 

3.  The actions of VA medical providers were not below the 
standard of care expected of reasonable healthcare providers.  

4.  A thorough review of the evidence does not show that 
there were pending claims for compensation at the time of the 
Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met or approximated.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.361 (2008).  

2.  Entitlement to accrued benefits is not warranted.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.152, 3.1000(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

The Board remanded this case in November 2007 for additional 
development.  A remand by the Board confers upon the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When 
remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Here, the Board finds that the December 2007 Appeals 
Management Center (AMC) notice, records from the Detroit VA 
hospital and the March 2009 VA medical opinion are in 
substantial compliance with the Board's November 2007 remand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the appellant and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

Pursuant to the Board's November 2007 remand, the AMC sent 
notice to the appellant in December 2007.  In that letter, 
the AMC advised the appellant of what the evidence must show 
to establish entitlement to compensation for  DIC benefits 
under 38 U.S.C.A. § 1151.  The AMC advised the appellant of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  In 
the December 2007 letter, the AMC also provided notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that this notice was 
tailored to the appellant's 38 U.S.C.A. § 1151 claim and 
satisfied the requirements of Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007) with regard to that claim.  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in May 
2009.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006). 

With regard to the claim of entitlement to accrued benefits, 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal.  Mason v. Principi, 16 Vet. App. 
129 (2002); See also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  
Therefore, the decision with respect to this issue rests on 
the interpretation of the law, and the VCAA is inapplicable.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and VA medical center (VAMC) records.  Pursuant to 
the Board's November 2007 remand, the RO obtained a VA 
medical opinion in March 2009 and requested and obtained VAMC 
Detroit records pertaining to the Veteran's hospitalization 
from September 1997 to May 1998.  The appellant has not made 
the RO or the Board aware of any other evidence relevant to 
her appeal, and no further development is required to comply 
with the duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.  

I.  38 U.S.C.A. § 1151

Legal Criteria

The United States Code provides that in certain 
circumstances, Veterans may be compensated for disabilities 
resulting from VA medical treatment.  In general, when a 
Veteran experiences additional disability as the result of 
hospital care, medical or surgical treatment, or examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151.  Such is 
considered a qualifying additional disability if the 
disability was not the result of the Veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination; 
or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a).  In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care [or] medical or 
surgical treatment . . . upon which the claim is based to the 
Veteran's condition after such care [or] treatment . . . . 38 
C.F.R. § 3.361(b). 
 
To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the Veteran's additional disability.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  
 
Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused additional 
disability can be done by one of two ways.  First, fault can 
be shown by evidence that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  Second, fault can be shown by evidence that VA 
furnished the care without the Veteran's, or in appropriate 
cases, the Veteran's representative's informed consent.  See 
38 C.F.R. § 3.361(d)(1)(i)-(ii). 
 
When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b). 
 
Analysis

The appellant claims that her husband died as a result of 
receiving substandard care at the Detroit VAMC during his 
hospitalization for pneumonia from September 1997 to May 
1998.  Specifically, the appellant alleged in a statement 
dated in September 2003 that during his admission, the 
Veteran underwent a procedure to remove fluid from around his 
heart.  The appellant stated that the Veteran was given the 
wrong anesthesia, causing his heart to stop for 30 minutes 
and resulting in severe brain damage, a heart attack and a 
stroke.  The appellant stated that the physicians verbally 
admitted the mistake at the time.  

In March 2005, the appellant submitted a VAMC discharge 
summary showing that the Veteran was hospitalized at the VAMC 
from September 1997 to May 1998.  In that discharge summary, 
J.R., Physician Assistant, Certified, noted that on October 
15, 1997, the Veteran went into cardiac arrest and pulmonary 
arrest while in the Catheterization Laboratory for 
pericardial centesis.  

VAMC Detroit records obtained at the request of the Board 
showed that the incident of cardiac and pulmonary arrest 
lasted 30 minutes, during which time the Veteran was 
intubated and had continuous CPR.  In the May 1998 discharge 
summary, J.R. stated that the Veteran's mental status 
markedly changed after the incident; he was unable to follow 
commands and was unresponsive in any manner.  The Veteran was 
diagnosed as having anoxic encephalopathy, status post 
cardiac arrest.    

Upon reviewing the record, the Board first finds that the 
medical evidence supports a finding that the anoxic 
encephalopathy, status post cardiac arrest was caused by VA 
medical treatment.  In a March 2009 VA opinion, Dr. S.R. 
opined that the Veteran incurred the additional disability of 
anoxic encephalopathy as a result of his hospitalization 
between September 1997 and May 1998.  Dr. S.R. went on to 
state that he was not able to find out the particulars of the 
anesthesia used for pericardiocentesis in the claims file, so 
he could not comment regarding the complications contributed 
by anesthesia.  However, this lack of records is not 
prejudicial because, even if the particulars of the 
anesthesia used were of record, it would not affect the 
Board's finding, discussed further below, that the Veteran's 
anoxic encephalopathy resulted from his VA hospitalization.   
 
The Board finds Dr. S.R.'s report to be probative on the 
issue of what caused the anoxic encephalopathy.  The doctor 
stated that he reviewed the Veteran's entire claims file and 
the contents of the Board remand.  The doctor's thorough 
report, which included clinical findings and a discussion of 
the pertinent medical evidence as summarized above, confirmed 
that he did.  There being no evidence to the contrary, the 
Board concludes that the anoxic encephalopathy was caused by 
VA treatment.  38 C.F.R. § 3.361(c)(1). 
 
Next, the Board finds that there is no evidence that the 
proximate cause of anoxic encephalopathy was carelessness, 
negligence or similar instance of fault on the part of VA.  
See 38 C.F.R. § 3.361(d)(1)(i)-(ii).  In making this finding, 
the Board relies on Dr. S.R.'s March 2009 opinion.  The Dr. 
stated that there is no additional disability or death as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA.  He stated that pericardiocentesis was indicated in view 
of large pericardial effusion and tamponade and cardiac 
arrest is a known possible complication of 
pericardiocentesis.  None of the other competent medical 
evidence of record indicates that VA providers were careless, 
negligent or at fault.      

With regard to the appellant's lay statements that VA 
hospital care caused the Veteran's death, the appellant does 
not have medical training and is not competent to comment on 
medical matters such as an individual's cause of death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  There are circumstances where 
lay evidence may be competent and sufficient to establish a 
diagnosis or medical etiology of a condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, 
however, medical training and expertise are required to 
determine the cause of an individual's death and whether 
medical providers were negligent in administering care.  The 
appellant's statements offered in support of her claim are 
not competent medical evidence and do not serve to prove that 
VAMC staff was negligent.  

Since the competent evidence does not show that VA health 
care providers did not meet the degree of care that would be 
expected of reasonable health care providers in this case, 
the Board finds that VA met its standard of care.  See 38 
C.F.R. § 3.361(d)(1)(i)-(ii).  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1151.  In so concluding, the Board in no 
way intends to minimize the Veteran's sacrifices for his 
country, which are deserving of the highest respect.  The 
Board, however, is obligated to decide cases based on the 
evidence before it rather than based on equity.  See Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  

II.  Accrued benefits

Legal Criteria

Accrued benefits are defined as "periodic monetary benefits. 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2008) (as amended 
by 71 Fed. Reg. 78368 (effective Jan. 29, 2007)). 
Moreover, an "[a]pplication for accrued benefits must be 
filed within 1 year after the date of death."  38 C.F.R. § 
3.1000(c).

In order "for a surviving spouse to be entitled to accrued 
benefits, the Veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] consequence of 
the derivative nature of the surviving spouse's entitlement 
to a Veteran's accrued benefits claim is that, without the 
Veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application."  Id. at 1300.

Unlike a claim for service connection for the cause of the 
Veteran's death, the adjudication of the claim for accrued 
benefits must be made based upon the evidence on file at the 
time of his death, including any VA medical records that must 
be deemed to have been constructively on file at that time.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).



Analysis

In a May 2009 statement, the appellant's representative 
claimed that an April 1994 VA examination report, when 
considered in light of various lay statements and VA forms 
21-8940 submitted by the appellant on behalf of the Veteran, 
constituted a claim for individual unemployability (TDIU) 
under 38 C.F.R. § 3.157.  

The Board acknowledges that the appellant submitted several 
requests to open a claim for TDIU in 1997 and 1998.  For 
example, in a January 1998 statement, the appellant requested 
that the Veteran's disability status be changed to 100 
percent due to his present condition.  The record contains a 
December 1997 statement by the Veteran's physician which 
shows he was incapacitated for the purposes of the appellant 
filing a claim on his behalf.  

The RO acknowledged and denied the appellant's claim for 
individual unemployability on behalf of the Veteran in a June 
1999 rating decision.  The RO based this decision on the fact 
that the Veteran was considered unemployable due to 
nonservice-connected factors.  The appellant did not appeal 
this decision, and there are no other outstanding claims of 
record.  Accordingly, entitlement to accrued benefits is 
denied.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).


ORDER  

Entitlement to DIC compensation under 38 U.S.C.A. § 1151 is 
denied. 

Entitlement to accrued benefits is denied.  




REMAND

In a May 2009 statement, the appellant's representative 
claimed that the Veteran's service-connected spinal condition 
caused a stagnant lifestyle, making him more susceptible to 
the sepsis that eventually claimed his life.  The Board finds 
that a medical opinion regarding the relationship between a 
service-connected spinal condition and the causes of the 
Veteran's death is required.  

The Unites States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) requires VCAA 
notice in the context of Death Indemnity Compensation (DIC) 
claims to include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The Court stated that the content of the VCAA notice letter 
will depend upon the information provided in the claimant's 
application and that the letter should be "tailored" to be 
responsive to the particulars of the application submitted.  
A review of the record reveals that the December 2007 VCAA 
letter from the AMC was not tailored to be informative with 
regard to a service connection for cause of death claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA letter for 
the cause of death claim.  The letter 
should be in compliance with  Hupp v. 
Nicholson by including the following: (1) 
a statement of the conditions, if any, for 
which a Veteran was service-connected at 
the time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  

2.  Please give the claims file to an 
appropriate medical specialist for a 
medical opinion.  Specifically, the 
reviewing specialist is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether the Veteran's causes of 
death, listed as septic shock, sepsis and 
advanced renal failure were more likely 
than not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's service-connected 
back disability.  

3.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
Veteran's cause of death should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


